EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-2642 Contact: Andrew D. Demott, Jr. Hala Elsherbini, Halliburton Investor Relations COO, CFO & Treasurer OR (972) 458-8000 (727) 803-7135 For Immediate Release SUPERIOR UNIFORM GROUP, INC. REPORTS FIRST QUARTER OPERATING RESULTS ● Net sales increase 25.1 percent ● Net sales increase 16.9 percent excluding net sales from BAMKO ● EPS (Diluted) increases over 7.1 percent ● EPS (Diluted) increases over 35.7 percent, excluding $0.9 million in pre-tax BAMKO acquisition related expenses SEMINOLE, Florida – April 28, 2016 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the first quarter ended March 31, 2016, net sales increased 25.1 percent to $58.0 million compared with 2015 first quarter net sales of $46.3 million. Net income for the 2016 first quarter was $2.3 million, or $0.15 per diluted share, compared with $2.0 million, or $0.14 per diluted share, reported for the quarter ended March 31, 2015. Net income for the quarter ended March 31, 2016 was reduced by pre-tax expenses, related to the BAMKO acquisition, of approximately $0.9 million. After taxes, these expenses reduced diluted earnings per share approximately $0.04. Michael Benstock, Chief Executive Officer, commented, “We are very pleased to report our 14th consecutive quarterly sales increase, with net sales up 25.1 percent in the first quarter of 2016. BAMKO contributed net sales of $3.8 million in the first quarter from the March 1, 2016 effective date of the acquisition. Net sales increased by 16.9 percent excluding the impact of BAMKO. Our income for the quarter was reduced by approximately $0.9 million in pre-tax acquisition related expenses. Excluding the impact of these expenses, BAMKO contributed $0.1 million of pre-tax earnings in the current quarter. -more- “Exclusive of the acquisition of BAMKO, our Uniforms and Related Products segment continued its sales momentum with net sales increasing by 15.7 percent in the first quarter of 2016 in comparison with the same period in 2015. “The transition for BAMKO is proceeding very well at this point. They are experiencing positive sales momentum. Their net sales for the full first quarter, including the two months prior to the acquisition, were approximately $10.4 million in 2016 as compared to $7.1 million in the prior year first quarter. “We also continue to see significant growth in our Remote Staffing Solutions segment, with an increase in net sales to outside customers of approximately 36.2 percent in the first quarter of 2016 as compared to the same period of 2015. “Our strong financial position allows us to take advantage of opportunities like the BAMKO acquisition as they arise without constraining our ability to invest in the future of our other businesses. We will continue to seek accretive acquisitions in the future to supplement our continued growth.” CONFERENCE CALL Superior Uniform Group will hold a conference call on Thursday, April 28, 2016 at 2:00 p.m. Eastern Time to discuss the Company’s results. Interested individuals may join the teleconference by dialing (844) 861-5505 for U.S. dialers and (412) 317-6586 for International dialers. The Canadian Toll Free number is (866) 605-3852. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay can be accessed in the investor information section of the Company’s website at www.superioruniformgroup.com . A telephone replay of the teleconference will be available one hour after the end of the call through 2:00 p.m. Eastern Time on May 5, 2016. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations. Canadian dialers can access the replay at (855) 669-9658. Please reference conference number for all replay access. -more- About Superior Uniform Group, Inc. Superior Uniform Group ® (NASDAQ: SGC), established in 1920, is one of America’s foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands – particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a “Customer 1st , Every Time!” philosophy and culture. Superior Uniform Group sells its wide range of products through its signature brands Superior I.D. ™ , Fashion Seal Healthcare ® and HPI Direct ® . Superior Uniform Group is also the parent company for The Office Gurus ® , which provides call center and BPO solutions to a variety of customers, and BAMKO ® , its innovative promotional products company that provides custom branding solutions to some of the nation’s strongest brands. For more information, call (800) 727-8643 or visit www.SuperiorUniformGroup.com . Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. Comparative figures are as follows: -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, (Unaudited) 2016 2015 Net sales $ 57,968,000 $ 46,347,000 Costs and expenses: Cost of goods sold 37,947,000 30,551,000 Selling and administrative expenses 16,463,000 12,437,000 Interest expense 148,000 136,000 54,558,000 43,124,000 Income before taxes on income 3,410,000 3,223,000 Income tax expense 1,150,000 1,180,000 Net income $ 2,260,000 $ 2,043,000 Weighted average number of shares outstanding during the period (Basic) 13,927,063 13,584,922 (Diluted) 14,668,658 14,548,084 Per Share Data: Basic Net income $ 0.16 $ 0.15 Diluted Net income $ 0.15 $ 0.14 Cash dividends per common share $ 0.0825 $ 0.075 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 2,289,000 $ 1,036,000 Accounts receivable, less allowance for doubtful accounts of $1,060,000 and $848,000, respectively 38,554,000 29,914,000 Accounts receivable - other 3,305,000 3,262,000 Prepaid expenses and other current assets 9,625,000 6,214,000 Inventories* 62,810,000 63,573,000 TOTAL CURRENT ASSETS 116,583,000 103,999,000 PROPERTY, PLANT AND EQUIPMENT, NET 24,874,000 22,524,000 OTHER INTANGIBLE ASSETS, NET 25,035,000 14,222,000 GOODWILL 11,408,000 4,135,000 DEFERRED INCOME TAXES 5,218,000 4,980,000 OTHER ASSETS 2,320,000 1,871,000 $ 185,438,000 $ 151,731,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 11,324,000 $ 11,775,000 Other current liabilities 6,794,000 8,307,000 Current portion of long-term debt 6,429,000 2,750,000 Current portion of acquisition-related contigent liabilities - 1,787,000 TOTAL CURRENT LIABILITIES 24,547,000 24,619,000 LONG-TERM DEBT, net of issuance costs 41,634,000 21,131,000 LONG-TERM PENSION LIABILITY 8,889,000 8,925,000 LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITIES 9,284,000 3,866,000 OTHER LONG-TERM LIABILITIES 520,000 500,000 TOTAL SHAREHOLDERS' EQUITY 100,564,000 92,690,000 $ 185,438,000 $ 151,731,000 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 2,260,000 $ 2,043,000 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 1,103,000 953,000 Provision for bad debts - accounts receivable 67,000 59,000 Share-based compensation expense 831,000 824,000 Deferred income tax provision ) 62,000 Loss on sales of property, plant and equipment - 12,000 Accretion of acquisition-related contingent liability 35,000 33,000 Changes in assets and liabilities, net of acquisition of business: Accounts receivable - trade ) 804,000 Accounts receivable - other ) ) Inventories 1,001,000 ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) 1,142,000 Other current liabilities ) ) Long-term pension liability 485,000 127,000 Other long-term liabilities 20,000 20,000 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Acquisition of business, net of acquired cash ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 74,363,000 13,220,000 Repayment of long-term debt ) ) Payment of cash dividends ) ) Payment of contingent liability ) - Proceeds received on exercise of stock options 322,000 356,000 Excess tax benefit from equity-related transactions 593,000 132,000 Net cash provided by financing activities 22,095,000 2,453,000 Effect of currency exchange rates on cash 30,000 - Net increase in cash and cash equivalents 1,253,000 433,000 Cash and cash equivalents balance, beginning of year 1,036,000 4,586,000 Cash and cash equivalents balance, end of period $ 2,289,000 $ 5,019,000 ###
